Appeal Dismissed and Memorandum Opinion filed June 24, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00432-CV

                         NASSER CHEHAB, Appellant

                                         V.
              BBVA COMPASS BANCSHARES, INC., Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-10745

                          MEMORANDUM OPINION

      This appeal is from a judgment signed June 1, 2020. The clerk’s record was
filed August 18, 2020. No reporter’s record was filed. No brief was filed.

      On May 6, 2021, this court issued an order stating that unless appellant filed
a brief on or before May 26, 2021, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no brief or other
response.
      We dismiss the appeal.



                                           PER CURIAM


Panel consists of Justices Wise, Zimmerer and Hassan.




                                       2